Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In view of the appeal brief filed on 2/11/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation regarding “a smallest noise output of the plurality of predefined panel positions” in claim 25 is deemed to be new matter not supported by the originally filed specification. The originally filed specification only discloses “minimize the noise radiated from the plenum air inlet 40” (para. [0028]). The claimed “a smallest noise output of the plurality of predefined panel positions” has been interpreted as the smallest noise from a group of any predefined positions. However, the group of any predefined positions do not necessary include a position with the minimized noise. Therefore, claim 25 is deemed to be new matter not supported by the originally filed specification.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “wherein the measured feedback includes an inlet configured to receive the plenum air flow, and the sound attenuator is configured to direct the plenum air flow to the plenum air inlet of the housing”. Markush groups are characterized by a closed group of alternatives so that the scope of the alternatives is clearly set forth in the claim to satisfy statutory clarity threshold requirements (See MPEP 2173.05(h), para. 4 ("A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of’ (rather than “comprising” or “including”) the alternative members."). Review of the claim shows that it is clear that a Markush-type grouping is being set forth in the claim; however, also clear from the claim is that the list of alternatives is open-ended due to the use of "includes" in the language. Since the claimed list of alternatives is open-ended, the metes and bounds of the claim is accordingly indeterminate as it is unclear what other alternatives are intended to be part of the claim scope. Therefore, claim 5 is indefinite.
 	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reese (US 5,976,010).
  	Reese et al. discloses a terminal unit 13 (Fig. 2, col. 6, line 42), comprising: a primary air inlet 15 (Figs. 1, 3-6) configured to receive a primary air flow from a heating, ventilation, and/or air conditioning (HVAC) unit via ductwork 2 (col. 6, lines 3-6, 45-47); a plenum air inlet 16 (Fig. 1,  3-6) configured to receive a plenum air flow from a plenum space of a building (col. 8, lines 7-19, col. 9, lines 25-27);  1718-0561-US JCAS:0611an air outlet (see reproduced Fig. 6 below) configured to discharge an output air flow (see reproduced Fig. 6 below) from the terminal unit 13 to a conditioned space of the building (see reproduced Fig. 6 below); and a plenum door panel 21 configured to adjust a size of an air flow path through the plenum air inlet 16 to reduce a noise output of the terminal unit.  As for the limitations, “a plenum door panel configured to adjust a size of an air flow path through the plenum air inlet to reduce a noise output of the terminal unit” in last two lines of claim 1, it is viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitation above does not add any structural limitations to the claim and  Reese discloses all the structural limitations. Additionally while not disclosed, the plenum door panel 21 of Reese is capable of being used for adjusting a size of an air flow path through the plenum air inlet to reduce a noise output of the terminal unit.

    PNG
    media_image1.png
    776
    965
    media_image1.png
    Greyscale
   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Haessig et al. (US 4,942,921) or Avery (US 4,836,096).
The terminal unit of Reese as above includes all that is recited in claim 20 except for an auxiliary conditioner configured to heat or cool the output air flow. Haessig et al. teach a terminal unit 42 comprising an auxiliary conditioner 65 configured to heat the output air flow (Fig. 1). Avery discloses a terminal unit 11 comprising an auxiliary conditioner 29 configured to heat or cool the output air flow (Fig. 1, col. 3, lines 38-39). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the terminal unit of Reese to include an auxiliary conditioner configured to heat or cool the output air flow as taught by Haessig et al. or Avery in order to condition the air being forced into the conditioned space of the building to increase the occupant comfort.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view Gau et al. (US 7,328,586 B2).
 	For claim 21, Reese further discloses the terminal unit 13 comprises: a housing (see reproduced Fig. 6 above) defining a mixing chamber (see reproduced Fig. 6 above) and having the primary air inlet 15 (Figs. 1, 6), the plenum air inlet 16 (Figs. 1, 16), and the air outlet (see reproduced Fig. 6  above), wherein the mixing chamber (see reproduced Fig. 6) is configured to mix the plenum air flow 17 with the primary air flow (Fig. 6, not numbered) to generate the output air flow (see reproduced Fig. 6 above). The terminal unit of Reese as above includes all that is recited in claim 21 except for a noise attenuator coupled to the housing and configured to direct the plenum air flow from the plenum space to the plenum air inlet. Gau et al. disclose a terminal unit 10 comprising a noise attenuator 14 coupled to the housing 12 and configured to direct the plenum air flow from the plenum space to the plenum air inlet (Fig. 1, at 24).   Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the terminal unit of Reese to include a noise attenuator coupled to the housing and configured to direct the plenum air flow from the plenum space to the plenum air inlet as taught by Gau et al. in order to reduce noise.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view Gau et al. (US 7,328,586 B2) as applied to claim 21 as above, and further in view of JPH0532943U.
For claims 22-23, Reese further discloses a controller 25 configured to control operation of the door panel 21 to move the plenum door panel 21 based on a first flow rate of the plenum air flow 24, a second flow rate 24 of the primary air flow, a thermostat setting, a fan speed setting, or a combination thereto (Fig. 6. Col. 8, lines 43-46, col. 11, lines 5-7),  an actuator configured to move the plenum door panel 21 to adjust the size of the air flow path through the plenum air inlet, wherein the plenum door panel is coupled to the housing (Fig. 6 shows the primary damper 21 is controlled by actuator 22 for adjusting the amount of primary air blown through the unit to a space, col. 11, lines 5-7 disclose the flow or primary and secondary air to the space is controlled according to the same general process described above, therefore, the means to move the damper 21 from open position to the close position is consideration as an actuator).  The terminal unit of Reese as modified by Gau et al. as above includes all that is recited in claims 22-23 except for the plenum door panel is configured to translate along the housing via actuation by the actuator to adjust the size of the air flow path through the plenum air inlet. JPH0532943U teaches a concept of using a moveable panel 11 which is configured to translate along a wall 1 of the housing 7 via actuation by an actuator 9-10 to control airflow thru the wall (Figs. 4-5). Since using pivotable panel to control air flow was known in the art, as evidenced by Reese, while using slidable panel to control air flow was known in the art as evidence by JPH0532943U, and the air flow results would have been a predictable use of known panel types,  it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to substitute the moveable panel 11 with actuator 9-10 of JPH0532943U for the panel 21 of Reese in order to pursue an intended use and obtain a predictable airflow control result by the slidable panel.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view Gau et al. (US 7,328,586 B2) as applied to claim 21 as above, and further in view of Giordano (US 6,606,876).
 	The terminal unit of Reese as modified by Gau et al. as above includes all that is recited in claim 24 except for the noise attenuator includes sound attenuating material disposed on an interior surface thereof. Giordano teaches a noise attenuator 20 includes sound attenuating material 60 disposed on an interior surface thereof (Fig. 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese as modified by Gau et al. to provide the noise attenuator with sound attenuating material disposed on an interior surface thereof as taught by Giordano in order to effectively reduce the inlet airflow noise. 
Claims 1, 5, 12-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Fan et al. (US 9,803,883).
	Reese discloses a terminal unit 13 for a heating, ventilation, and/or air conditioning (HVAC) system (col. 6, lines 3-6, 45-47), comprising: a housing (see Fig. 5 or reproduced Fig. 6 above) defining a mixing chamber (see Fig. 5, where Fan 23 located or reproduced Fig. 6 above) including a primary air inlet 15, a plenum air inlet 16, and a mixed air outlet (see air flow arrow at right side out of ceiling in Fig. 5 or reproduced Fig. 6 above), wherein the mixing chamber is configured to mix a primary air flow (Figs. 5-6, not numbered air flow arrow to the inlet 15) from the primary air inlet 15 with a plenum air flow 17 from the plenum air inlet 16 to form a mixed air flow (see air flow arrow above ceiling in Fig. 5 or reproduced Fig. 6 above) that is output through the mixed air outlet (see Fig. 5 and  reproduced Fig. 6 above) to a conditioned space (see Fig. 5 and reproduced Fig. 6 above); a panel (27 in Fig. 5 and 21 located within 16 in Fig. 6) adjustably coupled to the housing (Figs. 5-6), wherein the panel 21, 27 is configured to adjustably occlude the plenum air inlet 16; and an actuator coupled to the housing and the panel, wherein the actuator 22 is configured to move the panel to adjust a size of an air flow path corresponding to the plenum air inlet (Col. 10 discloses the damper 27 can be opened or closed to control the flow of secondary air, Fig. 6 shows the primary damper 21 is controlled by actuator 22 for adjusting the amount of primary air blown through the unit to a space, col. 11, lines 5-7 disclose the flow or primary and secondary air to the space is controlled according to the same general process described above, therefore, the means to move the damper 21, 27 from open position to the close position is consideration as an actuator). A controller 25 is configured to regulate operation of the actuator 22 based on measured feedback, wherein the measured feedback includes primary air flow rate, a primary air flow pressure, a plenum air flow rate, a mixed air flow rate, or any combination thereof (Fig. 6, primary and plenum air flow rate sensor 24, col. 8, lines 35-37, 42-45). The terminal unit 13 is configured to draw the plenum air flow into the mixing chamber from a plenum space located above a drop ceiling (col. 8, lines 11-13).  The terminal unit 13 comprises a primary inlet valve 21 configured to regulate a flow rate of the primary air flow into the mixing chamber (Figs. 5-6, valve 21 located within 2).   However, Reese does not disclose a controller configured to determine a position of the panel corresponding to a reduced noise output of the terminal unit. Fan et al teaches a controller 50 configured to determine a position of a panel 1-6 to a reduced noise output of the terminal unit 1-6 (Fig. 2, col. 3, line 63 to col. 4, line 14, noise limit is considered as a reduced noise output). The controller 50 is configured to select the position, from a plurality of predefined panel positions, having a smallest noise output of the plurality of predefined panel positions (col. 4, lines 1-10, the noise limit is considered as smallest noise output). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the terminal unit of Reese to include a controller configured to determine a position of the panel corresponding to a reduced noise output of the terminal unit as taught by Fan et al. in order to effectively control the panel to satisfy the air flow constraints.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Fan et al. (US 9,803,883) as applied to claim 1 as above, and further in view of Gau et al. (US 7,328,586 B2).
 	The terminal unit of Reese as modified by Fan et al. as above includes all that is recited in claim 2 except for a sound attenuator coupled to an exterior surface of the housing about the plenum air inlet, wherein the sound attenuator includes an inlet configured to receive the plenum air flow, and the sound attenuator is configured to direct the plenum air flow to the plenum air inlet of the housing. Gau et al. disclose a terminal unit 10 comprising a sound attenuator 14 coupled to an exterior surface of the housing 12 about the plenum air inlet (Fig. 1, at 22), wherein the sound attenuator 14 includes an inlet (Fig. 1, at 24) configured to receive the plenum air flow, and the sound attenuator 14 is configured to direct the plenum air flow (Fig. 1, from 24) to the plenum air inlet (Fig. 1 at 22) of the housing 12.   Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to include a sound attenuator coupled to an exterior surface of the housing about the plenum air inlet, wherein the sound attenuator includes an inlet configured to receive the plenum air flow, and the sound attenuator is configured to direct the plenum air flow to the plenum air inlet of the housing as taught by Gau et al. in order to reduce noise.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Fan et al. (US 9,803,883) as applied to claim 1 as above, and further in view of Maus (GB2012945B).
 	The terminal unit of Reese as modified by Fan et al. as above includes all that is recited in claim 3 except for a sound attenuating material disposed on the panel.  Maus teaches a ventilation device comprising a sound attenuating material 24 disposed on an air inlet panel 26 (Fig. 2). Therefore, it would have been obvious to someone with ordinary skill I the art before the effective filing date of the invention to modify the terminal unit of Reese to include a sound attenuating material disposed on the panel as taught by Maus in order to reduce the inlet airflow noise. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Fan et al. (US 9,803,883) as applied to claim 1 as above, and further in view of Haessig et al. (US 4,942,921).
For claim 4, Reese further discloses a fan 23 disposed within the housing and configured to motivate air flow through the housing (Fig. 5). The terminal unit of Reese as modified by Fan et al. as above includes all that is recited in claim 4 except for an auxiliary coil coupled to the housing and configured to condition the mixed air flow.  Haessig et al.  disclose a terminal unit 42 comprising an auxiliary coil 65 coupled to the housing 70 and configured to condition the mixed air flow (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to include an auxiliary coil coupled to the housing and configured to condition the mixed air flow as taught by Haessig et al. in order to condition the air being forced into the conditioned space of the building to increase the occupant comfort.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Fan et al. (US 9,803,883) as applied to claim 5 as above, and further in view of Morris (US 4,627,569).
 	The terminal unit of Reese as modified by Fan et al. as above includes all that is recited in claim 6 except for  a sensor configured to measure a static air pressure of the primary air flow, wherein the controller is configured to determine the primary air flow rate based on the static air pressure of the primary air flow. Morris discloses a controller 25 configured to regulate operation of the actuator 18 to a desired size of air flow path based on measured feedback (by 34, 36), wherein the measured feedback includes a 1518-0561-US JCAS:0611primary air flow rate, a primary air flow pressure, a plenum air flow rate, a mixed air flow rate, or any combination thereof (col. 7, line 7); a sensor 34, 36 configured to measure a static air pressure of the primary air flow (col, 7, lines 7-8), wherein the controller 25 is configured to determine the primary air flow rate based on the static air pressure of the primary air flow (col. 7, lines 5-20). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to include a sensor configured to measure a static air pressure of the primary air flow, wherein the controller is configured to determine the primary air flow rate based on the static air pressure of the primary air flow as taught by Morris in order to achieve an optimum airflow control.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Fan et al. (US 9,803,883) as applied to claim 1 as above, and further in view of Sunaga et al. (US 5,908,154).
 	For claim 8, Reese further disclose a fan 23 configured to motivate air flow through the housing (col. 10, lines 60-63). The terminal unit of Reese as modified by Fan et al. as above includes all that is recited in claim 8 except for a controller configured to regulate operation of the actuator based on measured feedback, wherein the measured feedback includes a signal voltage of a fan.  Sunaga et al. disclose a controller 3 configured to regulate operation of the actuator b, c, d based on measured feedback, wherein the measured feedback includes a signal voltage h of a fan (Fig. 1).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to include a controller configured to regulate operation of the actuator based on measured feedback, wherein the measured feedback includes a signal voltage of a fan as taught by Sunaga et al. in order to achieve an optimum airflow control. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of Fan et al. (US 9,803,883) as applied to claim 1 as above, and further in view of Mouch et al. (US 2013/0309956 A1).
 	The terminal unit of Reese as modified by Fan et al. as above includes all that is recited in claims 10-11 except for the actuator is a linear actuator configured to slide the panel along the plenum air inlet; wherein the panel is configured to slide along a track coupled to the housing.  Mouch et al. disclose a linear actuator 27 configured to slide the panel 25 along the plenum air opening 22; wherein the panel is configured to slide along a track 26 coupled to the housing 13 (Fig. 5). Since using pivotable panel to control air flow was known in the art, as evidenced by Reese, while using slidable panel to control air flow was known in the art as evidence by Mouch et al., and the air flow results would have been a predictable use of known panel types, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to substitute a panel with a linear actuator and a track of Mouch et al for the panel 21 of Reese in order to pursue an intended use and to obtain a predicable airflow control by the linear actuator and sliding panel. 
Claims 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of JPH0532943U and Fan et al. (US 9,803,883).
	Reese discloses a heating, ventilation, and/or air conditioning (HVAC) system (col. 6, lines 3-6, 45-47, col. 9, lines 25-27, col. 11, lines 8-11), comprising: a terminal unit 13 having a housing (Fig. 1), a first air inlet 16 (Figs. 1, 6) into the housing, a second air inlet 15 (Figs. 1, 6) into the housing, an air outlet out of the housing (see reproduced Fig. 6, above), and movable panel 21 coupled to the housing, wherein the first air inlet 16 is configured to receive a plenum air flow 17 from a plenum space within a building (col. 9, lines 25-27, col. 11, lines 11-14), and wherein the movable panel 21 is configured to regulate a size of an air flow path through the first air inlet 16; and a controller 25 configured to determine a desired size of the air flow path and adjust a position of the movable panel 21 based on the desired size of the air flow path (Fig. 6, col. 10, line 65 to col. 11, line 7).  Wherein the terminal unit 13 includes a mixing chamber (see reproduced Fig. 6 above) within the housing (see reproduced Fig. 6 above) and configured to receive the plenum air flow 17  from the first air inlet 16 (Figs. 1, 6) and a primary air flow (Fig. 6, see air flow arrow into the 15) from the second air inlet 15 (Fig. 6), mix the plenum air flow and the primary air flow to generate a mixed air flow (see reproduced Fig. 6 above), and discharge the mixed air flow via the air outlet (see reproduced Fig. 6 above).   The controller 25 is configured to determine the desired size of the air flow path based on a static air pressure at the second air inlet, an air flow rate of the plenum air flow, a fan voltage, or a combination thereof (Fig. 6 shows the controller 25 is configured to determine the desired size of the air flow path based on an air flow rate of the plenum air flow that is measured by airflow sensor 24). However, Reese does not disclose herein the moveable panel is configured to translate along a sidewall of the housing and a controller configured to determine a desired size of the air flow path based on an expected noise output of the terminal unit. JPH0532943U teaches a concept of using a moveable panel 11 which is configured to translate along a wall 1 of the housing 7 to control airflow thru the wall (Figs. 4-5). Fan et al teaches a controller 50 configured to determine a desired size of the air flow path based on an expected noise output of the terminal unit (Fig. 2, zones 1-6) and adjust a position of the movable panel (Fig. 2, dampers 1-6) based on the desired size of the air flow path (Fig. 2, col. 3, line 63 to col. 4, line 14, noise limit is considered as an expected noise output). Since using pivotable panel to control air flow was known in the art, as evidenced by Reese, while using slidable panel to control air flow was known in the art as evidence by JPH0532943U, and the air flow results would have been a predictable use of known panel types,  it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the terminal unit of Reese to substitute the moveable panel 11 of JPH0532943U for the panel 21 of Reese in order to pursue an intended use and obtain a predictable airflow control result by the slidable panel and to further modify the terminal unit of Reese to include a controller configured to determine a desired size of the air flow path based on an expected noise output of the terminal unit as taught by Fan et al. in order to effectively control the panel to satisfy the air flow constraints.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of JPH0532943U and Fan et al. (US 9,803,883), and further in view of Finkam et al. (US 2007/0205297).
 	The terminal unit of Reese as modified by JPH0532943 and Fan et al. as above includes all that is recited in claim 16 except for a rotary actuator configured to respond to the controller and actuate the movable panel. Finkam et al. teach a rotary actuator configured to respond to the controller 150 and actuate the movable panel 145, 147 (Fig. 1, paragraph [0049]). Therefore,  it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to include a rotary actuator configured to respond to the controller and actuate the movable panel as taught by Finkam et al. in order to obtain a predictable actuation result by the rotary actuator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 5,976,010) in view of JPH0532943U and Fan et al. (US 9,803,883) as applied to claim 14 as above, and further in view of Morris (US 4,627,569).
 	For claim 18, Reese further disclose the controller 25 is configured to determine the desired size of the air flow path based on a first parameter (measured by airflow sensor 24) related to air flow through the second air inlet 15 (Fig. 6). The terminal unit of Reese as modified by JPH0532943 and Fan et al. as above includes all that is recited in claim 18 except for the controller is configured to determine the desired size of the air flow path based on a second parameter related to air flow through the air outlet.  Morris discloses a controller 25 configured to determine the desired size of the air flow path based on a first parameter related to air flow     (as sensed by pressure sensors 34 and 36, col. 7, lines 5-10) through the air inlet and a second parameter (as sensed by thermostat 28) related to air flow through the air outlet (Fig. 1, col.6, lines 45-62). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the terminal unit of Reese to include for the controller is configured to determine the desired size of the air flow path based on a second parameter related to air flow through the air outlet as taught by Morris in order to achieve an optimum airflow control.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding 112(a) rejection applied to claim 25 and 112(b) rejection applied to claim 5 are not persuasive. For claim 25, the originally filed specification only discloses “minimize the noise radiated from the plenum air inlet 40” (para. [0028]). The claimed “a smallest noise output of the plurality of predefined panel positions” has been interpreted as the smallest noise from a group of any predefined positions. However, the group of any predefined positions do not necessary include a position with the minimized noise. Therefore, claim 25 is deemed to be new matter not supported by the originally filed specification. With regard to claim 5, it is clear claim 5 sets a list of alternatives from which a selection is to be made.  MPEP 2117 I states that “A “Markush” claim recites a list of alternatively useable members” (see first paragraph of MPEP 2117 I). MPEP 2117 I also states that “Treatment of claims reciting alternatives is not governed by the particular format used” “Although the term “Markuch claim” is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as Markush claim” (see MPEP 2117 I, second paragraph). Since claim 5 recites alternatively usable members, it is treated as Markush claim and requires a closed group of alternatives, i.e. the selection is made from a group “consisting of” rather than “includes”. Applicant’s other arguments with respect to claim 1-6, 8, 10-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762